Roberts, J.
This indictment charged that the defendant did play at a game with cards “in a certain public house.” The court sustained a motion to quash it on account of the generality *655snd vagueness in stating the place at which the playing took place. The term public house is generic in its character, and is intended by the law to include all houses made public by the occupation carried on in them, as inns, taverns, storehouses for retailing liquors, or those made public by the resort of numerous persons, or in any other way. These words are not appropriate to indicate the facts which constitute the par acular offence intended to be charged. (The State v. West, 10 Tex. R., 555; Ib., 309; Arch. C. Pl., 46—7. Wharton’s A. C. L. 366 and 86, note 1.)
Judgment affirmed, .